ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 14, 2022, has been entered.

Acknowledgments
In the reply, filed on June 14, 2022, Applicant amended claims 22, 24, 26, 27, 32, 38, 39, and 43.
Applicant cancelled claim 25.
In the final rejection of April 5, 2022, Examiner noted that the information disclosure statement filed February 9, 2021, fails to comply with 37 CFR 1.98(a)(3)(i). Applicant did not address this concern in the reply. Concern is maintained.
Examiner objected to the Drawings under 37 CFR 1.83(a). Applicant amended claim 24. Objection is withdrawn.
Examiner objected to the Disclosure. Applicant amended the Disclosure. Objection is withdrawn.
Examiner objected to claims 22, 25, 26, and 39. Applicant amended claims 22, 26, and 39, and cancelled claim 25. Objection is withdrawn.
Examiner rejected claims 26, 38-40, and 43 under 35 U.S.C. 112(a). Applicant persuasively argued with respect to claims 26 and 43 (Remarks, page 11), and amended claim 38. Rejection is withdrawn.
Examiner rejected claims 25-27, 32, 39, and 43 under 35 U.S.C. 112(b). Applicant cancelled claim 25, and amended claims 26, 27, 32, 39, and 43. Rejection is withdrawn.

Information Disclosure Statement
The information disclosure statement filed February 9, 2021, fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
An English translation has not been provided for understanding of JPS57120033

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

	Claim 39 (Currently Amended) The method of claim 38, the method further comprising:
	after being pressed against the injection site, the interior body, moving in [[a]] the distal direction with respect to the main exterior body to activate the drug delivery device.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In regards to independent claim 22, the prior art of record does not disclose or render obvious before the effective filing date of the claimed invention the combination of a drug delivery device, as claimed, specifically including wherein the needle is directly coupled to the first stopper such that axial movement of the first stopper is directly transferred to the needle.
Bartner (US 4,394,863) teaches a drug delivery device (Figures 1-4, injector 10) comprising: a needle (needle 62) and a first stopper (intermediate piston 84); however, Bartner does not teach wherein the needle is directly coupled to the first stopper such that axial movement of the first stopper is directly transferred to the needle. Bartner instead teaches wherein the needle is indirectly coupled to the first stopper via fitting 72 and container 60 (Figures 1-2).
Wilmot et al (US 2013/0274707) teaches a drug delivery device (Figures 1-8, autoinjector 10) wherein a needle (needle 44) is directly coupled to a first stopper (separation plunger 40) such that axial movement of the first stopper is directly transferred to the needle (Figures 1-6). 
Bartner teaches that the dual-chamber reservoir (container 60) has a seal 70 for sealing the forward end of the reservoir from the needle (Abstract). If the teachings of Wilmot et al, of the needle directly coupled to the first stopper, were applied to the device, of Bartner, such would require the needle to puncture the seal 70, of Bartner, in order to directly couple the needle to the first stopper. However, it would not have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the needle, of the device of Bartner, to be directly coupled to the first stopper, as such would require puncturing of the seal 70, of Bartner, which would compromise Bartner’s original purpose of sealing the forward end of the reservoir from the needle and would result in leakage of first medicament from the first chamber. 
Wilmot et al teaches another embodiment of a drug delivery device (Figure 9, autoinjector 100) providing evidence against the above combination of Bartner and Wilmot et al (Figures 1-8): Similar to Bartner, Wilmot et al (Figure 9) shows that the reservoir (moveable internal medicament housing 104) has a seal (membrane 114); however, Wilmot et al (Figure 9) does not teach wherein the needle is directly coupled to the first stopper such that axial movement of the first stopper is directly transferred to the needle. Similar to Bartner, Wilmot et al (Figure 9) instead teaches wherein the needle (needle 116) is indirectly coupled to the first stopper (second separation assembly 106) via needle hub 112 and moveable internal medicament housing 104. Thus, when the reservoir has a seal, the needle cannot be directly coupled to the first stopper such that axial movement of the first stopper is directly transferred to the needle, as such would require the needle to puncture the seal in order to directly couple the needle to the first stopper, which would compromise sealing the forward end of the reservoir from the needle and would result in leakage of first medicament from the first chamber. 
Thus, independent claim 22 is allowed. Dependent claims 24, 26-28, 32-35, 38-40, and 43 are allowed by virtue of being dependent upon independent claim 22.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D PATEL whose telephone number is (571)270-3645. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin C Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHEFALI D PATEL/Primary Examiner, Art Unit 3783